Title: Daniel Clark to Albert Gallatin, 16 August 1802
From: Clark, Daniel
To: Gallatin, Albert


            
              Sir,
              New York, 16th: August. 1802
            
            I have had the honor of receiving your Letter of the 5th: inst. with its enclosure of the 2nd. ultimo.—It gives me particular pleasure to learn that measures have been taken to relieve the distresses of our seamen in New-Orleans; but the provision is by no means adequate to the end, & the sum appropriated would for many years to come be absorbed in the Erection of a Building fit to receive and accomodate the numbers that in Sickly seasons will apply for admittance.—The Spanish Government will, without difficulty permit the building of an Hospital, but untill the funds are augmented I would recommend your authorizing the hire of such a building as may best suit present purposes, and that this should be done by the Doctor & Consul, or vice Consul to whose judgment jointly I think every thing relative to the application of the funds destined for the support of the Hospital might be intrusted.—By assosciating the Doctor with the Consul or vice Consul it may prevent misunderstandings or reflections which otherwise it might not be possible to avoid.—The Expenses of providing for, and attending on the Sick, especially in times of dangerous fevers are excessive.—I have paid for Seamen who have been but ill attended three dollars a day, independent of Doctors Bills, and I am persuaded that the Physician appointed by the President will immediately on his arrival in New Orleans, see how inadequate the funds are for the purpose, and will join in a representation to endeavour to have them augmented.—The major part of the expense incurred will be between the months of July & November, and as the danger is then more imminent, and the number of Patients greater than at any other time, or during the remainder of the year, it might be adviseable to authorize the Consul or vice Consul to expend in the sickly season, if it should be necessary, the whole of the present appropriation: at other times sickness is comparatively but little known among the Seamen & the Captains not having a Doctors bill to pay may be easily induced to pay a great part of the other Expense.—I should thank you to be informed whether the Physicians salary makes a part of the $3000 appropriated, and if medicines are purchased in the United States, which will be necessary in order to save expense, whether their Cost will likewise have to be deducted from it. The Physician best knows what medicines suit a Southern Climate, and I recommend his taking out a small assortment with him; on his arrival he will be better able to Judge of what may be wanting, and can order a supply as occasion may call for it.—The Physician, with the consent of the Consul or vice Consul, might be authorized to order from any Druggist in the U.S. the articles wanted, or contract with any Merchant to Supply them at fixed prices, as orders sent to public Deposits are not always speedily complied with, and the Sick would be exposed to suffer by delay.—A set of Surgical Instruments for amputation and apparatus for setting fractured limbs, the Physician should provide himself with before leaving home: every thing else may be procured in the way I have already pointed out.—Molasses, Sugar, Rice & wine for the Hospital are always to be had in Orleans, and these things may be left out of any supply he may bring with him.—As I shall be absent from New-Orleans four or five months, I would thank you to address your Letters to me or to the Vice Consul in my absence, whose well Known Zeal in the service of his fellow Citizens authorizes me to assure you that nothing will be left undone by him which can contribute to their assistance.—
            I shall write to him on the subject, and flatter myself the Physician will find in him a friend whose experience and advice will be very useful on his arrival in the Country.—I shall give directions to Mr. Hulings respecting the payment of the Physician’s Salary & Expenses, and should any difficulty Occur in Negotiating Bills, will advise you of the method I think most proper to pursue for remitting the amount of the Expenditures.—
            I have the honor &ca &ca
            
              (signed) Daniel Clark
            
          